Citation Nr: 1513296	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  06-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployablity (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 21, 1984, to August 23, 1984, and from October 1998 to April 2003. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  This case was previously remanded by the Board in May 2010, July 2012, February 2013, and January 2014.

The Board notes that in June 2014 prior to re-certification to the Board, the Veteran submitted a properly executed VA Form 21-22 in favor of the Texas Veterans Commission, which has not been revoked.  Therefore, the Veteran's proper representative is the Texas Veterans Commission, not Disabled American Veterans. 38 C.F.R. § 14.629 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim for TDIU. Throughout the course of his appeal, the Veteran has maintained that his service-connected conditions preclude him from obtaining gainful employment.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). 

The Board notes that the Veteran reported in a November 2007 hearing at the RO that he was unable to perform any work, including light or sedentary duty work, due to his back pain, his numbness in his right hand and his legs, and drowsiness that was caused by medications that he takes for his service-connected conditions.  In April 2008, the Veteran submitted the following statement: 

The VA concurs that I am unable to work, but claims my inability to work is due to my non-service connected disabilities.  I believe the VA is wrong.  I am taking medications, hydrocodone for my service-connected back injury and hydrochlorothiazide and atenolol for my service-connected hypertension, that makes me sleepy.  In fact sleepy, is far too mild a word.  These drugs knock me out.  It is not possible for me to work under these conditions.  

The August 2014 VA examination did not address the Veteran's contentions related to functional limitations caused by the medications he takes for his service-connected conditions.  Additionally, the Board notes that the August 2014 examination did not discuss the Veteran's limitations caused by his service-connected bilateral lower extremity radiculopathy.  Therefore, the Board finds that another examination that addresses these problems is necessary.  Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history.

The examiner should specifically comment on: any impact the Veteran's right carpal tunnel and lumbar radiculopathy would have on light duty and sedentary duty work; and any functional impact that may be caused by the medication that the Veteran takes for any of his service-connected disabilities.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and his history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The AOJ shall then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

